705 S.E.2d 338 (2010)
STATE of North Carolina
v.
Justin SANTIANO.
No. 305P10.
Supreme Court of North Carolina.
November 4, 2010.
S. Hannah Demeritt, Assistant Appellate Defender, for Justin Santiano.
Roberta Oullette, Assistant Attorney General, for State of N.C.

ORDER
Upon consideration of the petition filed by Defendant on the 23rd of July 2010 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 4th of November 2010."
Upon consideration of the petition filed on the 23rd of July 2010 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 4th of November 2010."